733 N.W.2d 764 (2007)
Raymond SHERIDAN, Personal Representative of the Estate of Evelyn Brown Sheridan, Deceased, Plaintiff-Appellee,
v.
WEST BLOOMFIELD NURSING & CONVALESCENT CENTER, INC., Beaumont Nursing Home Services, Inc., West Bloomfield Nursing & Convalescent Center Joint Venture, Doreen Davis and Yolanda Matthews, Defendants-Appellants.
Docket No. 133655. COA No. 272205.
Supreme Court of Michigan.
July 9, 2007.
On order of the Court, the application for leave to appeal the March 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals. The motion for stay is DENIED.